Citation Nr: 1331637	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  07-15 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Competency to handle disbursements of funds.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel







INTRODUCTION

The Veteran had active duty military service from June 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which found the Veteran not competent to manage disbursement of his funds.  

In June 2013, the Veteran testified before the undersigned Veteran's Law Judge at a personal hearing held at the Portland RO.  A transcript of the proceedings has been associated with the Veteran's Virtual VA paperless claims processing system.  Further review of the Virtual VA does not reveal additional documents that are pertinent to this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this issue so that the Veteran is afforded every possible consideration. 

Under the law, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a) (2012).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, the facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  The Board notes that there is a presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2012); see also 38 C.F.R. § 3.102 (2012). 

Here, the most recent VA examination, which is also the most recent detailed psychological evaluation, is dated from November 2008.  The report from that examination found him incompetent to manage his funds.  On the other hand, treatment records dating from October 2011 note that the Veteran does not take anti-psychotic medication to treat his schizophrenia, but that he was handling daily activities, including his finances, in a manner that did not indicate a need to require the Veteran to take medication.  Accordingly, the Board is remanding this issue so the Veteran can be provided a current VA examination.

Additionally, the Board notes the Veteran attended private mental health therapy at least once in 2011.  Efforts should be made to obtain those records.  

Finally, efforts should also be undertaken to ensure that the Veteran's complete VA treatment records and field examination reports have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  In November 2011, the Veteran sought approval to see a fee mental health provider in his community.  Ask the Veteran to identify the provider and to authorize VA to obtain all records of treatment.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from October 2004 forward.

3.  Make arrangements to obtain copies of all Field Examination Reports conducted since January 2004.  

4.  After completion of the above directives, schedule a VA examination to determine his competency to manage his funds.  The Board notes the Veteran has previously relied on public transportation and the VA shuttle to attend examinations, therefore the RO is asked to work with him in scheduling an appointment.

The VA examiner is asked to provide an opinion on the Veteran's competency to manage his finances.  In preparing any report, the examiner must review the claims file and a copy of this remand, and is asked to support any opinion rendered with explanatory rationale.  Although required to review all of the evidence, the examiner's attention is also directed to the following:

a.  The Veteran has been adjudicated as incompetent to  manage his finances since September 2005, and has been on the supervised direct payment program (i.e., he has been receiving his benefit) since that time.

b.  In 2005, 2007, and 2008, VA examiners found him not competent to handle disbursement of funds.  

c.  In 2011, a VA psychiatrist noted that the Veteran did not take anti-psychotics, but found him able to handle his daily activities, including his finances, such that there was no need to take steps to require the Veteran to undergo treatment.  

d.  In 2012, a Field Examiner recommended the Veteran be taken off the fiduciary program.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If a finding of incompetency is continued , furnish the Veteran with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

